IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KAYLA M. SUPANCIK, AN INCAPACITED           : No. 378 MAL 2019
PERSON, BY ELIZABETH SUPANCIK,              :
PLENARY GUARDIAN OF THE PERSON              :
AND ESTATE, AND APRIL SUPANCIK,             : Petition for Allowance of Appeal
INDIVIDUALLY,                               : from the Order of the Superior Court
                                            :
                   Petitioners              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
TYLER M. ROBINSON,                          :
                                            :
                   Respondent               :

KAYLA M. SUPANCIK, AN INCAPACITED           : No. 401 MAL 2019
PERSON, BY ELIZABETH SUPANCIK,              :
PLENARY GUARDIAN OF THE PERSON              :
AND ESTATE, AND APRIL SUPANCIK,             : Petition for Allowance of Appeal
INDIVIDUALLY,                               : from the Order of the Superior Court
                                            :
                   Respondents              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
TYLER M. ROBINSON,                          :
                                            :
                   Cross Petitioner         :


                                      ORDER



PER CURIAM

     AND NOW, this 11th day of December, 2019, the Petition for Allowance of Appeal

is DENIED.